Name: Commission Regulation (EEC) No 3129/82 of 24 November 1982 amending Regulation (EEC) No 1943/82 applying a special intervention measure for common wheat of bread-making quality at the start of the 1982/83 marketing yearf
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 82 Official Journal of the European Communities No L 329/ 19 COMMISSION REGULATION (EEC) No 3129/82 of 24 November 1982 amending Regulation (EEC) No 1943/82 applying a special intervention measure for common wheat of breadmaking quality at the start of the 1982/83 marketing year HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1943/82 is hereby amended as follows : 1 . In the third paragraph , the first subparagraph, '30 November 1982' is replaced by '31 December 1982'. 2 . The text of the second subparagraph is replaced by the following : 'Where delivery takes place during November and December 1982, the price payable shall be that for October 1982'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 1943/82 of 20 July 1982 (3) lays down that delivery of the quan ­ tities of common wheat of breadmaking quality offered to intervention during August, September and October must take place not later than 30 November 1982 ; whereas it seems justified, on account of the difficulties encountered in some Member States owing to the extent of the quality controls required when the products are taken over into intervention , to extend the delivery period until 31 December 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . P) OJ No L 211 , 20 . 7 . 1982, p. 19 .